DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of claim(s) 2-7,9-14 and 16 -20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn because the claims have been amended to conform to proper dependent form.
Claim(s) 1-20 are amended.
Claim(s) 1-20 are pended.
REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Ji (US 2015/0378339 A1) teaches methods for determining when one or more of a plurality of control loops experience an adverse condition based on prognostic information pertaining to either a cyber space or a physical space. Reducing the sampling frequency may include reducing a number of times that sensor data is transmitted from a physical element within the distributed cyber-physical system to a corresponding controller disposed in a cyber space, per unit time and increasing sampling frequency may include increasing a number of times that sensor data is transmitted from a physical element within the distributed cyber-physical system to a 
Gotoh et al. (US 2003/0079084 A1) teaches a method for storing response time required for a plurality of storage devices from when an input/output request sent from a host processor is received until when a processing result of the request is sent to the host processor. One or a plurality of response-time upper limit values assigned respectively to one or a plurality of files to be stored in the storage device are stored and managed. The upper limit value of the file to be stored and each of the response times of the storage devices are compared, and according to the comparison result, a storage device for storing the file is selected. Through such a structure, an operational form of a storage control device may be optimized.
Ji, Gotoh and other prior arts do not singularly or in combination disclose the limitations “…generating a probability density function of response times for the physical actuator based at least in part on the at least one equation that describes the physical motion of the latch mechanism and the magnetic field of the coil, wherein a simulation that generates the probability density function varies at least one of the model parameters in the at least one equation using an uncertainty distribution; measuring at least one cross-layer response time of a field device deployed in a control system; and classifying the field device as a classification associated with the physical actuator, wherein the field device is classified based on a comparison of the at least one cross-layer response time of the field device with the probability density function of response times for the physical actuator …” in independent claim 1 and similarly in independent 
Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451